       Case 5:18-cv-04122-JAR-JPO Document 10 Filed 03/23/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                        DISTRICT OF KANSAS

                          JUDGMENT IN A CIVIL CASE


TOMASA CAMARGO-SIMENTAL,

                                  Petitioner,
                                                     CASE NO. 14-CR-40130-DDC-1
v.                                                   CIVIL NO. 18-CV-4122-JAR-JPO

UNITED STATES OF AMERICA,

                                  Respondent.

( )    JURY VERDICT. This action came before the Court for a trial by jury. The
       issues have been tried and the jury has rendered its verdict.

( x)   DECISION BY THE COURT. This action came before the Court. The issues
       have been considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order Dismissing

Petitioner Tomasa Camargo-Simental’s Motion to Vacate filed in 14-40130-DDC-1 (Doc.

67), Petitioner’s Motion to Vacate Under 28 U.S.C. § 2255 (Doc. 43) is hereby

dismissed. Petitioner is denied a Certificate of Appealability.

       IT IS SO ORDERED

       Dated:    March 23, 2021


                                          TIMOTHY M. O=BRIEN, CLERK

                                          s/Bonnie Wiest
                                         Deputy Clerk
